UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6040


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD MARLIN GADSDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:04-cr-01018-DCN-1)


Submitted:   February 13, 2013            Decided:   February 20, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Marlin Gadsden, Appellant Pro Se.        Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard Marlin Gadsden seeks to appeal the district

court’s orders directing the Government to respond to Gadsden’s

motion for reduction of sentence and granting the Government an

extension.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral       orders,   28    U.S.C.    § 1292   (2006);      Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Gadsden seeks to appeal are neither final

orders     nor     appealable      interlocutory      or       collateral       orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense     with       oral    argument    because      the     facts    and    legal

contentions       are   adequately    presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                           2